     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 1 of 10 Page ID #:971




 1   KARREN KENNEY – SBN 174872
     KENNEY LEGAL DEFENSE
 2   2900 BRISTOL STREET, SUITE C204
     COSTA MESA, CA 92626
 3   TELEPHONE: 855-505-5588
     FACSIMILE: 855-505-5508
 4   E-MAIL: KARREN.KENNEY@GMAIL.COM
 5   Attorney for Jason Fong
 6
                    UNITED STATES DISTRICT COURT
 7
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
8
                               )
 9   UNITED STATES OF AMERICA, )            Case No.: SACR 20-00146-DOC
                               )
10           Plaintiff,        )
                               )            NOTICE OF MOTION; MOTION
11           vs.               )
                               )            TO CONTINUE TRIAL;
12   JASON FONG,               )            MEMORANDUM OF POINTS
13           Defendant         )            AND AUTHORITIES;
                               )
14                             )            DECLARATION OF KARREN
                               )            KENNEY
15                             )
16
          PLEASE TAKE NOTICE that Defendant Jason Fong, by and

17
     through his attorney of record, Karren Kenney, hereby moves this
     Court for an order continuing Mr. Fong’s trial from October 7, 2021 to
18
19
     January 25, 2022.
          This motion is based on these moving papers including the
20
21
     attached Points and Authorities, declaration of Karren Kenney, any

22
     physical or documentary evidence presented at a hearing (if one is set),

23
     and any argument of counsel.

24
     DATED: August 19, 2021             Respectfully Submitted,

25
                                        KENNEY LEGAL DEFENSE

26                                      s/Karren Kenney

27                                      Karren Kenney
                                        Attorney for Fong
28



                                         -1-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 2 of 10 Page ID #:972




 1                                   MOTION
 2                                        I.
 3
                 POINTS, AUTHORITIES AND ARGUMENT
 4
     A.   Failure to Grant Mr. Fong a Continuance of His Trial Date
 5
          Will Result in a Miscarriage of Justice.
 6
 7        The Speedy Trial Act, 18 U.S.C. 3161, requires that the trial be
8    set 70 days from the indictment, or from the date defendant has
 9   appeared before a judicial officer of the court in which such charge is
10   pending, whichever is later. 18 U.S.C. section 3161(c)(1). 18 U.S.C.
11   section 3161 permits in pertinent part for continuance and excludes any
12   period of delay resulting from a continuance granted by a judge at the
13   request of defendant, if the judge grants such a continuance on the
14   basis of his or her findings that the ends of justice are served by taking
15   such action outweigh the best interest of the public and the defendant
16   in a speedy trial. 18 U.S.C. 3161(h)(7).
17        In determining whether to grant a continuance the judge shall
18   consider inter alia: 1) whether the failure to grant such a continuance in
19   the proceeding would be likely to make a continuation of such
20   proceeding impossible or result in the miscarriage of justice, 2) whether
21   the case is so unusual or complex, due to a variety of factors, that would
22   make it unreasonable to expect adequate preparation for pretrial
23   proceedings or for trial within the time limits established by 18 U.S.C.
24   section 3161, or 3) whether, in the failure to grant a continuance would
25   deny counsel for the defendant the reasonable time necessary for
26   effective preparation, taking into account the exercise of due diligence,
27   even if the case is not unusual or complex. 18 U.S.C. § 3161(h)(7)(B)(i),
28



                                         -2-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 3 of 10 Page ID #:973




 1   (ii), (iv). Furthermore, if this request is denied, Mr. Fong’s Due Process
 2   rights will be violated which will result in a fundamentally unfair trial.
 3        Up until this point, a substantial amount of time was expended by
 4   the defense in order to obtain Mr. Fong’s release from custody, which
 5   included proceedings in the Ninth Circuit. Additional time was spent
 6   regarding the recent recusal motion which is anticipated to also be
 7   presented to the Ninth Circuit by means of a Writ of Mandamus.
8         This is a complicated material support case with an undetermined
 9   number of witnesses due to heavily redacted discovery provided by the
10   Government involving Undercover Agents, Confidential Human
11   Sources, Confidential Informants, Agent Provocateurs, and Tipsters.
12   The identification of all of these types of players is still unknown to the
13   defense and pretrial motions may need to be filed once all of the
14   discovery is reviewed.
15        Since July 6, 2021, counsel has received more than 4400 pages of
16   additional discovery and numerous recordings, including heavily
17   redacted discovery that will need to be litigated. The total amount of
18   discovery now exceeds 11,000 pages, including discovery in other
19   languages that needs to be interpreted. Not granting this continuance
20   would absolutely result in a miscarriage of justice for Mr. Fong. 18
21   U.S.C. § 3161(h)(7)(B)(i).
22        To complicate defense efforts to adequately prepare for trial, the
23   Government has been engaged in an ongoing surveillance expedition of
24   Mr. Fong, while he was in custody (all phone calls and mail) and has
25   now continued surveilling him since his recent release on strict bond
26   conditions. Upon Mr. Fong’s release, a light pole camera was
27   reinstalled in front of my client’s house that appears to be positioned to
28



                                         -3-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 4 of 10 Page ID #:974




 1   view all activities around my client’s home where he lives with his
 2   parents.
 3         At this time, counsel has not made substantial progress in
 4   preparing this case for trial due to the Government’s overreaching
 5   monitoring activities of Mr. Fong in and out of custody. Mr. Fong does
 6   not have the ability to drive to defense counsel’s office without
 7   scheduling a time with the person in charge of his location monitoring.
8    Due to the strict terms of 2 separate protective orders the defense did
 9   not agree to, Mr. Fong was not able to view any discovery in custody. In
10   addition, defense counsel had legitimate concerns regarding AUSA
11   Mark Takla and his team monitoring Mr. Fong’s review of the
12   discovery, and seize any notes taken that would be provided to defense
13   counsel in preparation for trial.
14         In addition, on August 13, 2021, defense counsel received the
15   Government’s expert witness disclosures, which includes 4 potential
16   expert witnesses. The defense now needs to investigate and possibly
17   retain defense experts, Defense counsel reached out to AUSA Takla on
18   August 17, 2021 to inquire if he would stipulate to a continuance, but
19   he did not respond.
20         Denying the requested continuance for trial would result in a
21   miscarriage of justice. Mr. Fong is constitutionally afforded effective
22   assistance of counsel. Holloway v. Arkansas, 435 U.S. 475 (1978);
23   Geders v. United States, 425 U.S. 80 (1976); Gideon v. Wainwright, 372
24   U.S. 335 (1963). In fact, this right is fundamental to a fair trial.
25   Gideon, supra at 344. Mr. Fong through no fault of his own is now
26   requesting this continuance so that he may be afforded effective
27   representation.
28   ///



                                         -4-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 5 of 10 Page ID #:975




 1   B.   Mr. Fong Is Willing To Waive His Right To A Speedy Trial
 2        Mr. Fong will attend the hearing on this matter, if one is actually
 3   set, and intends to inform the court despite his status on home
 4   confinement and strict release conditions, that he agrees to waive his
 5   right to a speedy trial to the requested trial date so that he may be
 6   afforded effective assistance of counsel and the opportunity to present a
 7   complete defense at trial.
8
 9   C.   The Government Will Not Be Prejudiced By A
10        Continuance
11        In this case, Mr. Fong is asking for such a continuance in order to
12   be afforded effective assistance of counsel by permitting counsel
13   additional time to review the additional discovery (4400 pages,
14   including messages in foreign languages, and audios) that was
15   produced since July 6, 2021, formulate defenses, hire experts, and most
16   importantly file pretrial motions.
17
                                          III.
18
                                  CONCLUSION
19
20        Based on the foregoing, Mr. Fong respectfully requests this Court
21   grant this motion to continue trial to January 25, 2022, or any other
22   mutually agreeable date thereafter that does not conflict with defense
23   counsel’s preset trial calendar.
24   DATED: August 19, 2021               Respectfully Submitted,
25
26                                        s/Karren Kenney
27                                        Attorney for Fong
28



                                           -5-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 6 of 10 Page ID #:976




 1                  DECLARATION OF KARREN KENNEY
 2
     I, Karren Kenney, declare as follows:
 3
       1. I am the attorney of record for Jason Fong in this matter.
 4
       2. From February 23, 2021 to July 21, 2021, a substantial amount of
 5
          time was expended by the defense in order to obtain Mr. Fong’s
 6
          release from custody, which included proceedings in the Ninth
 7
          Circuit. Additional time was spent regarding the recent recusal
8
          motion which is currently in the process of being presented to the
 9
          Ninth Circuit by means of a Writ of Mandamus, with the
10
          assistance of appellate counsel.
11
       3. This is a complicated material support case with an undetermined
12
          number of witnesses which involves heavily redacted discovery
13
          provided by the Government involving Undercover Agents,
14
          Confidential Human Sources, Confidential Informants, Agent
15
          Provocateurs, and Tipsters. The identification of all of these types
16
          of players is still unknown to the defense and pretrial motions
17
          may need to be filed once all of the discovery is reviewed and
18
          analyzed. There is also a pending defense discovery request the
19
          government has not yet responded to.
20
       4. Since July 6, 2021, counsel has received more than 4400 pages of
21
          additional discovery and numerous recordings, including heavily
22
          redacted discovery that will need to be litigated. The total amount
23
          of discovery now exceeds 11,000 pages, including discovery in
24
          other languages that needs to be interpreted.
25
       5. To complicate defense efforts to adequately prepare for trial, the
26
          Government has been engaged in ongoing surveillance of Mr.
27
          Fong, while he was in custody (all phone calls and mail), and has
28



                                         -6-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 7 of 10 Page ID #:977




 1        now continued since his recent release on strict bond conditions
 2        after the state court bail of $1,000,000 was reduced to only $100
 3        and posted by my client’s family. Upon Mr. Fong’s recent release,
 4        a light pole camera was reinstalled in front of my client’s house
 5        that appears to be positioned to view all activities around my
 6        client’s home where he lives with his parents.
 7     6. At this time, I have not been able to make substantial progress in
8         preparing this case for trial given the amount of time spent on
 9        fighting for my client’s release on bond, and my obligations on
10        other federal and state court matters. Mr. Fong does not have the
11        ability to drive to defense counsel’s office without scheduling a
12        time with the person in charge of his location monitoring.
13     7. Due to the strict terms of 2 separate discovery protective orders
14        the defense did not agree to, Mr. Fong was not able to view any
15        discovery in custody. Defense counsel had legitimate concerns
16        regarding AUSA Mark Takla and his team monitoring Mr. Fong’s
17        review of the discovery while in custody, potentially seizing or
18        copying any notes taken that would be provided to defense counsel
19        in preparation for trial.
20     8. In addition, on August 13, 2021, defense counsel received the
21        Government’s expert witness disclosures, which includes 4
22        potential expert witnesses. The defense now needs to investigate
23        and possibly retain defense experts, Defense counsel reached out
24        to AUSA Takla on August 17, 2021 to inquire if he would stipulate
25        to a continuance, but he did not respond (See attached Exhibit A
26        which is a true and correct copy of the email I sent to Mr. Takla).
27
28



                                         -7-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 8 of 10 Page ID #:978




 1     I declare under penalty of perjury, under the laws of the United
 2   States, that the foregoing is true and correct except for those
 3   statements based upon information and belief.
 4
 5   DATED: August 19, 2021
 6   /s/Karren Kenney
 7
8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -8-
     Case 8:20-cr-00146-DOC Document 96 Filed 08/19/21 Page 9 of 10 Page ID #:979




 1
 2
 3
 4
 5
 6
 7
8
 9                            EXHIBIT A
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -9-
8/19/2021   Case 8:20-cr-00146-DOC Document 96 Filed
                                                 Gmail08/19/21
                                                       - US v Fong Page 10 of 10 Page ID #:980



                                                                                                         Karren Kenney <karren.kenney@gmail.com>



  US v Fong
  1 message

  Karren Kenney <karren.kenney@gmail.com>                                                                                        Tue, Aug 17, 2021 at 3:15 PM
  To: "Takla, Mark (USACAC)" <Mark.Takla@usdoj.gov>

    Counsel:

    I just received your latest discovery letter dated August 10, 2021, which was sent while I was out of town
    on the East Coast from 8/11-8/17. Since July 6, 2021, we have received over 4,400 additional pages of
    discovery as well as audio files. My client is now out of custody and there are burdensome protective
    order constraints placed upon the defense which affect the ability of my client to review the discovery,
    consult with me regarding potential suppression and other pretrial motions, seek experts in light of your
    expert disclosures, and prepare for trial. In addition, we are currently in the process of seeking a Writ of
    Mandate regarding Judge Carter's denial of the recusal motion in order to properly preserve all appellate
    issues. Given the above and my current trials scheduled for other federal and state criminal matters, we
    are seeking to continue the trial into 2022. This continuance is necessary in order to allow my client and
    me adequate time to prepare for and present a complete defense so that he will not be denied his right to
    competent and prepared counsel for trial. If you refuse to agree to this continuance request, please
    provide your reasons so that we may file the appropriate motion for the continuance.

    Karren Kenney
    Founding Attorney
    Kenney Legal Defense Corporation
    http://kenneylegaldefense.us


    This message is a confidential communication. It may be an attorney-client communication and, as such, privileged and confidential. If you are not the
    intended recipient, please do not read, copy or use it and do not disclose it to others. Notify the sender of the error by replying to this message, then delete it
    from your system  .




https://mail.google.com/mail/u/0?ik=556155e794&view=pt&search=all&permthid=thread-a%3Ar8076533866438471692&simpl=msg-a%3Ar807157642… 1/1
